            Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 1 of 25




 1 Brian Neach (SBN 242801)
     (bneach@pncounsel.com)
 2 PACHECO & NEACH P.C.
   3 Park Plaza, Suite 120
 3 Irvine, CA 92614
 4 Telephone: (714) 462-1700
     Facsimile: (714) 462-1785
 5
     John D. Goldsmith (Pro Hac Vice Pending)
 6 (jdgoldsmith@trenam.com)
     TRENAM, KEMKER, SCHARF, BARKIN,
 7 FRYE, O'NEILL & MULLIS, PA
 8 101 East Kennedy Boulevard
   Bank of America Plaza, Suite 2700
 9 Tampa, FL 33602
   Phone: (813) 223-7474
10 Facsimile: (813) 229-6553
11 Attorneys for Plaintiff Worth &
12 Company, Inc.
13                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
14
15 WORTH & COMPANY, INC., A                     Case No. 3:19-cv-918
     Pennsylvania Corporation,
16                                              COMPLAINT OF WORTH & COMPANY,
                   Plaintiff,                   INC. FOR:
17
            v.                                  (1) Breach of Contract (Master Agreement)
18                                              (2) Breach of Contract (Subscription
                                                     Agreement)
     ORACLE AMERICA, INC., a Delaware
19 corporation                                  (3) Breach of Contract (Additional Oracle
                                                     Agreements)
20                                              (4) Breach of Duty of Good Faith & Fair
                   Defendant.                        Dealing
21                                              (5) Breach of Warrant of Fitness for
                                                     Particular Purpose
22                                              (6) Breach of Warranty of Merchantability
                                                (7) Rescission of Master Agreement
23                                              (8) Rescission of Subscription Agreement
                                                (9) Rescission of Additional Oracle
24                                                   Agreements
                                                (10) Fraudulent Misrepresentation
25                                              (11) Negligent Misrepresentation
                                                (12) Breach of Warranty
26
                                                JURY TRIAL DEMANDED
27
28    COMPLAINT OF WORTH & COMPANY, INC.                               Case No. 3:19-cv-918
            Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 2 of 25




 1                                           COMPLAINT
 2          Plaintiff, Worth & Company, Inc. (“Worth”) sues Defendant, Oracle America, Inc.
 3 (“Oracle”) and states as follows:
 4                                        Nature of the Claim
 5          1.     Worth seeks money damages or rescission for Oracle’s breach of contract and
 6 breach of warranty of merchantability and fitness for a particular purpose based on Oracle’s
 7 failure to provide an enterprise resource planning (ERP) software system compatible for use
 8 in Worth’s business as a mechanical contractor. Despite Oracle’s representations that its
 9 integrated software system, i-cloud services, and technical support system was a functioning
10 workable product fully capable of fulfilling Worth’s needs, Oracle failed to provide a
11 collectively suitable and operable software system. Worth paid in excess of $4,500,000.00
12 to purchase and implement the ultimately non-functioning Oracle ERP product.
13 Alternatively, Worth seeks money damages or rescission under California law for Oracle’s
14 negligent and continued misrepresentations that the integrated software system was suitable
15 for Worth’s needs.
16                                 Parties, Jurisdiction and Venue
17          2.     Worth is a corporation organized under the laws of the State of Pennsylvania,
18 with its principal place of business in Pipersville, Pennsylvania. It is a citizen of the State of
19 Pennsylvania.
20          3.     Worth is a full-service mechanical contractor in the Mid-Atlantic region
21 providing services in the public and private market places.            Worth provides general
22 contracting, construction, fabrication and field services, including small or full-scaled HVAC
23 and plumbing construction projects.
24          4.     Worth has four distinct profit centers: (a) general contracting of water and
25 wastewater treatment infrastructure projects; (b) design build/plan and spec installation of
26 HVAC, plumbing, process piping and controls systems for commercial market; (c)
27 construction services which include manufacturing of prefabricated assemblies, logistics,
28                                                  1
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 3 of 25




 1 tool rental, and general services to the construction projects; and (d) field service and
 2 maintenance programs for HVAC, plumbing and controls systems for the commercial
 3 market.
 4         5.     Oracle is a corporation organized under the laws of the State of Delaware with
 5 is principal place of business at 500 Oracle Parkway, Redwood City, California 94065.
 6         6.     Oracle is a company that specializes primarily in developing and marketing
 7 database software and technology, cloud engineered systems, and enterprise software
 8 products, including its own brands of database management systems, including enterprise
 9 resource planning (ERP) software.
10         7.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
11 § 1332 because Worth is a citizen of a state different than Oracle and because the amount in
12 controversy exceeds $75,000, exclusive of interest and costs.
13         8.     This Court has personal jurisdiction over Oracle because, as more fully it
14 expressly agreed to be bound by the Master Agreement containing a governing law provision
15 which states that the parties agree to venue in the courts in San Francisco or Santa Clara
16 counties in California.
17         9.     Venue is proper in this Court pursuant to the aforementioned venue selection
18 provision within the Master Agreement and pursuant to 28 U.S.C. §§ 1391(a) and 1391(c).
19                               Facts Giving Rise to this Action
20 The Initial Negotiations
21         10.    In 2014, Worth decided to change its current ERP system with a new ERP
22 system that would seamlessly provide an integrated system of conducting the business of
23 Worth’s various departments and functions. Worth was looking for a version of an ERP
24 system that contained the critical functionality required for contractors, including such
25 processes for CRM, Financials (GL, AP, AR, Fixed Assets), Procurement Service
26 Management (Purchasing), Inventory Management, Project (billing, costing and
27 management), and HR (payroll, benefit & Taleo).
28                                                2
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
            Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 4 of 25




 1          11.    To determine whether a particular ERP system would satisfy its critical
 2 business requirements, Worth devoted almost an entire year to identifying the particular
 3 requirements it needed in an ERP system and identifying software companies that specialized
 4 in enterprise resource systems.
 5          12.    By summer of 2014, Worth engaged in discussions with several software
 6 solution providers to evaluate the best system for Worth.
 7          13.    One such provider was Oracle, whose sales representative discussed its
 8 Enterprise Resource Planning solution (ERP) with Worth. Oracle proposed to come to Worth
 9 in early July 2014 to conduct discovery sessions.
10          14.    These initial introductions resulted in multiple meetings, demonstrations of the
11 Oracle ERP software product and “validation sessions” involving multiple Oracle
12 representatives to key management personnel at Worth.
13          15.    Worth specifically explained and identified to Oracle the nature of its business;
14 the volume of purchases and transactions, customers, projects, change order management;
15 the need for analytics for financial performance purposes; and sales prospecting for
16 customers from initial contact through product delivery.
17          16.    In fact, Oracle requested and Worth provided certain data requests for its
18 demonstration/validation sessions with Worth. Worth discussed and provided to Oracle a
19 detailed project management list of all of the items Worth wanted to ensure the new ERP
20 solution would handle. This data request included a project example with work break down
21 structures, sample BOM, sample routers, sample items, sample drawings, same quote, and
22 project billing structures and rate tables.
23          17.    Worth described its current processes and systems, the cumbersome nature of
24 its manual interfaces, and the inefficiencies of its operational use. Worth described all of its
25 “pain points” regarding its current situation.
26
27
28                                                  3
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 5 of 25




 1         18.    In connection with its ERP selection project, Worth invited multiple suppliers
 2 to bid on the specific product system (its request for quotation or RFQ). The RFQ included
 3 an invitation to Oracle.
 4         19.    On October 31, 2014, Oracle submitted its request for proposal response to
 5 Worth.
 6         20.    In November 2014, Oracle confirmed with Worth that it would have a
 7 demonstration of Oracle’s ERP software for Worth’s evaluation and on December 11, 2014,
 8 scheduled a demonstration/implementation workshop to be conducted by Oracle. An agenda
 9 was provided and covered the following: 1. Marketing, Sales, & Estimation; 2. Project
10 Management; 3. Service; 4. Manufacturing and Operations; 5. HR; 6. Finance; and 7. IT.
11         21.    On December 11, 2014, Oracle led an all-day, comprehensive demonstration
12 wherein all of the agenda items referenced above were discussed in detail.
13         22.    The next steps Oracle outlined to Worth would be an Oracle Implementation
14 Workshop to be broken down by business area. This was to occur in early January 2015.
15         23.    During this process, Oracle introduced Ken Lockhart with EDREI Solutions,
16 LLC (“EDREi”) to Worth. EDREi was a full-service IT organization focused on designing
17 and implementing Oracle’s business systems. It provided Oracle application consulting and
18 implementation services.
19         24.    EDREi requested and Worth provided certain data requests for its
20 demonstration/validation sessions with Worth.
21         25.    On February 4, 2015, EDREi provided Worth with a proposal to implement the
22 specific Oracle E-Business Suite or “EBS” applications.
23         26.    Throughout the bidding and negotiation of the implementation services
24 contracts, Oracle represented that all of Worth’s business requirements would be met by the
25 EBS application.
26         27.    Oracle proposed Worth purchase, integrate and implement two of its ERP
27 system software packages: its E-Business Suite Applications and its Cloud Services.
28                                               4
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 6 of 25




 1         28.    The E-Business Suite Applications included applications for: financials;
 2 project costing, billing, collaboration, resource management, project management; Endeca
 3 extensions for project management, discrete manufacturing, inventory management; discrete
 4 manufacturing; mobile supply chain for discrete manufacturing, inventory management;
 5 procurement, iProcurement, purchase, project procurement, procurement contracts, services
 6 procurement, subcontracting, iSupplier portal; and time and labor, payroll, human resources.
 7         29.    The Cloud Services included Fusion CRM, data quality; Fusion human capital
 8 management, Fusion performance management; Fusion transactional business intelligence
 9 for customer relationship management, Taleo platform cloud service, recruiting, onboarding,
10 Taleo analytics; Oracle java cloud services, and oracle database cloud services.
11 The Execution and Implementation of the Oracle ERP System
12         30.    Based on Oracle’s representations and live demonstrations of Oracle’s product,
13 Worth selected Oracle’s ERP system as it was represented to Worth that it would be the best
14 choice.
15         31.    On February 20, 2015, Worth executed the following documents:
16                a. Oracle’s “Executable Quote,” which incorporates the Oracle Master
17                    Agreement, for the Oracle project billing costing, software licenses and
18                    support, inventory management, project procurement and all related
19                    licenses and support in connection with the EBS (the “Master Agreement”),
20                    a true and correct copy of the Master Agreement is attached hereto as
21                    Exhibit A and incorporated herein by reference; and
22                b. Oracle’s “Ordering Document” for Oracle Cloud Services subscription
23                    agreement for, inter alia 36 months of cloud services and related software
24                    licenses and support (the “Subscription Agreement”), a true and correct
25                    copy of the Subscription Agreement is attached hereto as Exhibit B and
26                    incorporated herein by reference.
27
28                                                5
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
            Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 7 of 25




 1          32.    Under the Master Agreement, Worth agreed to pay $233,480.79 for the
 2 licensing of the software system.
 3          33.    Under the Subscription Agreement, Worth agreed to pay $235,706.69 for the
 4 icloud based services.
 5          34.    Contemporaneously with the signing the Master Agreement and Subscription
 6 Agreement, Worth, Oracle and EDREi exchanged emails and had face-to-face visits to
 7 further ensure that Oracle fully appreciated Worth’s requirements regarding the EBS
 8 application before the parties agreed on a Professional Services Statement of Work Order
 9 No. 1 for implementation of the EBS application.
10          35.    As a result of the decision to purchase the EBS applications from Oracle, in
11 March 2015, Oracle began to provide support through its Implementation Success team and
12 the configuring of the software system with EDREi.
13          36.    The initial project roadmap including the following: (a) user familiarization
14 training; (b) enterprise data design; (c) staggered configuration, extension, modification,
15 localization and integration (“CEMLI”); (d) user familiarization training post integration; (e)
16 final configuration of product; and (f) train users. The implementation was in stages with an
17 initial “go-live” date slated for fall 2015.
18          37.    Oracle, Worth and EDREi continued to communicate with each other regarding
19 Oracle’s role for cloud services, implementation, execution and presentations to Worth, and
20 the overall “Oracle Implementation Planning.”
21          38.    After the decision to go with Oracle, EDREi began the EBS implementation at
22 Worth’s headquarters, deploying multiple people at Worth and spending significant time on
23 the EBS implementation process, including:
24                 a. In April and May 2015 – meeting with Worth executive regarding
25                    functionality and usage; discussing service system interface; setting up
26                    EBS systems, HR accounting flexfield segments; setting up value sets;
27                    reviewing commdata process, conversion, enhanced project plan, cloud site
28                                                6
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 8 of 25




 1                    development; setting up customer data, defined locations commdata, Oracle
 2                    Inventory/purchasing profile options; setting up locations, inventory
 3                    flexfields, HR flexfields; configuring summary accounts; setting up project
 4                    billing AIA setups, VPN setups for remote access, data conversion, sales
 5                    cloud demo of TEST;
 6                b. In June and July, 2015 – starting the supplier load process, admin training,
 7                    revising the project plan, separating out cloud and EBS timing, data extract,
 8                    starting the transform process, AP configuration, reporting for AP and AR,
 9                    commdata testing, cloud data import, training.
10         39.    During this time, Oracle was coordinating with Worth its cloud services and
11 explanation of the ISM role, including resources to learn about cloud services, best practices
12 in cloud implementation, considerations in implementation planning, the role of Oracle as
13 the ISM, and the need to work with Oracle during the implementation phase.
14         40.    It was apparent that by summer of 2015, the original “go live” date was not
15 attainable as implementation was on-going.
16         41.    EDREi continued with the EBS implementation process well into the fall of
17 2015, including the following:
18                a. In August, 2015 – coding customer conversion program, starting BR 100
19                    for AR, AP, PO, iProcurement, review of Oracle System, employee
20                    conversion, CRM, project review, PM Setups, Performance reporting
21                    setups, GL data mapping, project overview, project planning, contracts
22                    management, AIA form prep, AIA demo, sales cloud performance, AR
23                    billing testing;
24                b. In September 2015 – CRP1 configuration changes, requisition template,
25                    iprocurement catalog, change order and AIA bug resolution testing, impact
26                    testing, FA setup, CRP2 planning, MFG project integration, FA setup and
27                    unit testing, AP conversion, Payroll;
28                                                7
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 9 of 25




 1                 c. In October 2015 – CRP review and process changes/configuration
 2                    documents,    discuss   manufacturing     concerns,    accounting    flexfield
 3                    documentation, on site project costing, bulling to be, project costing billing
 4                    configuration, project templates;
 5                 d. In November 2015 – testing instance set up AR, data conversation AR, data
 6                    conversion supplier, tax setup AIA meeting, AIA invoicing testing;
 7          42.    In the fall 2015, Oracle set up training ON Demand classes for Worth through
 8 the fall/winter 2015.
 9          43.     By October 2015, it was clear that the implementation of the EBS system was
10 still at the CEMLI stage, with multiple issues involving the conversion and integration of
11 Worth data to an Oracle accepted format. Many of these issues were labeled as “failed” items
12 with the inability to verify if the programs ran properly.
13          44.    Each Worth department provided a detailed list of the business requirements
14 that were not met by the Oracle system, or in which customization to fit Worth’s original
15 needs had to be further implemented.
16          45.    Oracle was intimately working with Worth and EDREi in resolving the
17 implementation issues between the Oracle software and Worth’s processes. Multiple open
18 items remained pending with Oracle.
19          46.    Worth noted multiple set-backs and issues with the Oracle system and
20 expressed these concerns directly to Leo Mullen, with Oracle, who in turn advised Worth to
21 “pressure support to increase their attention.” Support now also consisted of the Oracle
22 Account Engagement team.
23          47.    By November 2015, it was evident to both Oracle and Worth that the on-
24 premises implementation and cloud integration was seriously delayed and wrought with
25 issues. Oracle continued to provide assurances that it would work through all of the issues
26 and that its EBS system was the most efficient program for Worth, and that Worth’s needs
27 would be fulfilled by the EBS system.
28                                                 8
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
          Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 10 of 25




 1         48.    With these continued assurances, Worth worked with both Oracle and EDREi
 2 in revising its implementation planning project and updating and providing a list of issues
 3 regarding the ERP system.
 4         49.    EDREi and Worth discussed the Oracle ERP implementation planning project
 5 overview. This plan projection delayed the “go-live” date to February 2016, with additional
 6 implementation assistance through May 2016.
 7         50.    In furtherance of the Oracle EBS/ERP system, in 2016, Oracle directed that
 8 Worth purchase several Oracle software and implementation services, including the
 9 following:
10                a.      educational classes from “Oracle University,” for $29,522.50;
11                b.      Oracle i-training for $14,896.00; and
12                c.      Oracle i-support service for $214,725.69
13 collectively referred to as the “Additional Oracle Agreements.” The i-support service
14 agreement consisted of a three-year contract for support.
15         51.    In reliance upon the continued assurances by Oracle that its system was best
16 suited for Worth, Worth purchased the Oracle services provided in the Additional Oracle
17 Agreements.
18         52.    EDREi continued the EBS implementation process well into the entire 2016
19 year, with no “go-live” date on the horizon. Instead, EDREi, with the daily involvement of
20 Oracle iSupport service, continued with the implementation/”fixing” of the Oracle software,
21 including the following:
22                a. January     2016    –   continued    EBS     implementation,   HR/Payroll
23                     implementation, data conversion, AP aging report, set up test APPLE
24                     BUTTER, AP aging report design and development, testing, PA patching;
25                b. February 2016 – training preparation, training documentation, data
26                     conversion, sample job entry/flow, Endeca implementation;
27
28                                                9
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 11 of 25




 1                c. March 2016 – converting date to test, EPAY data integration, demo, offsite
 2                   PPR forecast summary load, testing, training document review, continued
 3                   work on conversion;
 4                d. April 2016 – continued EBS implementation, CRM implementation,
 5                   Endeca implementation, webcenter capture demo documentation, testing;
 6                e. May and June 2016 – debugging doubling of actuals and revenue costs,
 7                   Endeca installation and configuration, run full load in test instance;
 8                f. July 2016 – supplier application, integration, testing, UPK procurement,
 9                   AIA payroll, employee data correction and updates, fixing of error
10                   messages;
11                g. August 2016 – debugging payroll cost to project design, sales cloud access
12                   issues, tracking offsite change order issues;
13                h. September 2016- continued EBS implementation, Oracle payroll
14                   implementation; and
15                i. December 2016 – migrating codes to test, conversion of submittal data,
16                   oracle implementation, payroll, migration to payroll.
17         53.    By April 2016, EDREi was instructing Worth with training materials and
18 sessions in an effort to “go live” with the Oracle implementation.
19         54.    During this time, Worth was fine-tuning reports that it wanted to make sure the
20 Oracle product could generate under the program.
21         55.    The Oracle implementation remained delayed through the summer of 2016.
22         56.    By the fall 2016, the new target date to “go live” was February 6, 2017. During
23 this time, Worth, together, with EDREi, was actively moving through all of the modules and
24 determining what the outstanding issues where with the Oracle product.
25         57.    During the entire 2016 year, EDREi and Worth continued to actively seek
26 Oracle’s assistant in the implementation of the EBS software.
27
28                                               10
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 12 of 25




 1         58.    After the “go live” date in February 2017, Worth continued to have issues with
 2 the Oracle implementation of its ERP system.
 3         59.    On March 1, 2017, Stephen Worth of Worth expressed, in writing, his
 4 dissatisfaction with Oracle regarding the failure of Oracle to provide an ERP system
 5 compatible for use in Worth’s business.
 6         60.    It was after this correspondence that Mr. Worth discontinued the consulting
 7 services of EDREi and engaged Monument Data Solutions (“Monument”) beginning in April
 8 2017 to work on the continued Oracle implementation and ensuing issues with the integration
 9 for Worth’s specific desired uses.
10         61.    Monument spent the balance of 2017 and into 2018, continuously working on
11 issues with the Oracle ERP system, including rewriting programs, AP accrual account issues,
12 project receivable issues, tieback issues, and debugging.
13         62.    During the entire balance of the year 2017, every Worth department personnel
14 and Monument personnel were in constant contact with Oracle and its iSupport people
15 working out issues with the Oracle ERP system, including the following departments:
16 accounting, construction, HR, mechanical, payroll, and purchasing.
17         63.    Oracle repeatedly assured and represented to Worth that its EBS
18 software/application would perform as represented and warranted and that it was suitable for
19 Worth’s needs. Worth reasonably relied upon these assurances in continuing to work with
20 Oracle as it attempted to cure the many deficiencies in the EBS software/application.
21         64.    Over the course of the implementation process, there was not one catastrophic
22 event in the failure of the EBS system to work as represented by Oracle, instead the failures
23 were incremental and never debugged or fixed by Oracle through its iSupport personnel or
24 otherwise.
25         65.    These systematic failures and inability of Oracle to fix the problems led Worth
26 to determine by 2018 that its business requirements were not met by Oracle’s ERP system.
27
28                                               11
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 13 of 25




 1 Oracle’s solution of additional customization of its system did not alter the missing
 2 functionality originally promised by Oracle to Worth.
 3         66.    In spring 2018, Worth made the ultimate decision of discontinuing the use of
 4 the Oracle ERP system and began the process of converting to a different ERP system.
 5
 6                     Count I – Breach of Contract – Master Agreement
 7         67.    Worth realleges paragraphs 1 through 66 herein.
 8         68.    This is an action against Oracle for breach of contract.
 9         69.    The purpose of the Master Agreement was to allow Worth to use the Oracle
10 ERP system to meet Worth’s requirements and expectations regarding a new ERP system.
11         70.    Oracle warranted in the Master Agreement “that a Program licensed to You
12 will operate in all material respects as described in the applicable Program Documentation.”
13         71.    Oracle never provided to Worth a fully functional and operational ERP system
14 as required by the Master Agreement.
15         72.    The ERP system provided to Worth by Oracle did not operate in all material
16 respects as described in the applicable Program Documentation.
17         73.     The breach by Oracle of the Master Agreement is so total and fundamental
18 that the essential purpose of the contract fails, and the limited remedies and warranties
19 provided in the Master Agreement fail of their essential purpose.
20         74.    Oracle represented and warranted in the Master Agreement that it would
21 provide technical support services and Program-related Service Offerings “in a professional
22 manner consistent with industry standards.”
23         75.    For multiple years, Worth made clear to Oracle on numerous occasions the
24 problems and defects which prevented the ERP system from being used substantially in
25 accordance with the specifications agreed upon when the Master Agreement was entered
26 into.
27
28                                               12
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 14 of 25




 1         76.    Oracle failed to use reasonable commercial efforts to provide fixes consistent
 2 with industry standards.
 3         77.    Worth entered into the Master Agreement with Oracle for the latter to provide
 4 its full access licenses of an ERP system in return for total payments of $233,480.79.
 5         78.    Despite payment by Worth, the ERP system provided by Oracle has failed to
 6 perform as promised, which amounts to material breach of the Master Agreement.
 7         79.    As a direct result of Oracle’s material breach of the Master Agreement, Worth
 8 has been damaged.
 9                  Count II – Breach of Contract – Subscription Agreement
10         80.    Worth realleges paragraphs 1 through 66 herein.
11         81.    This is an action against Oracle for breach of contract.
12         82.    The purpose of the Subscription Agreement was to allow Worth to use the
13 Oracle ERP system (including, the Oracle Fusion CRM Base Offering Cloud Services) to
14 meet Worth’s requirements and expectations regarding a new ERP system.
15         83.    Oracle warranted in the Subscription Agreement “that a Program licensed to
16 you will operate in all material respects as described in the applicable Program
17 Documentation.”
18         84.    Oracle never provided to Worth fully functional and operational ERP system
19 as required by the Subscription Agreement.
20         85.    The ERP system provided to Worth by Oracle did not operate in all material
21 respects as described in the applicable Program Documentation.
22         86.    The breach by Oracle of the Subscription Agreement is so total and
23 fundamental that the essential purpose of the contract fails, and the limited remedies and
24 warranties provided in the Subscription Agreement fail of their essential purpose.
25         87.    Oracle also represented and warranted in the Subscription Agreement that it
26 would provide technical support services and Program-related Service Offerings “in a
27 professional manner consistent with industry standards.”
28                                               13
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 15 of 25




 1         88.     For multiple years, Worth made clear to Oracle on numerous occasions the
 2 problems and defects which prevented the ERP system from being used substantially in
 3 accordance with the specifications agreed upon when the Subscription Agreement was
 4 entered into.
 5         89.     Oracle failed to use reasonable commercial efforts to provide fixes consistent
 6 with industry standards.
 7         90.     Worth entered into the Subscription Agreement with Oracle for the latter to
 8 provide i-cloud systems in return for total payments of $235,706.69.
 9         91.     Despite payment by Worth, the i-cloud system provided by Oracle failed to
10 perform as promised, which amounts to material breach of the Subscription Agreement.
11         92.     As a direct result of Oracle’s material breach of the Subscription Agreement,
12 Worth has been damaged.
13               Count III – Breach of Contract – Additional Oracle Agreements
14         93.     Worth realleges paragraphs 1 through 66 herein.
15         94.     This is an action against Oracle for breach of contract.
16         95.     The purpose of the Additional Oracle Agreements were to provide additional
17 support and training regarding the Oracle ERP system.
18         96.     Oracle warranted in the Additional Oracle Agreements that the services and
19 products would provide the necessary training and support in connection with the operation
20 of the ERP system in all material respects.
21         97.     Oracle never provided to Worth fully functional and operational ERP system.
22         98.     The services provided to Worth, including education classes, training, and
23 support for its ERP system provided to Worth by Oracle did not alleviate, fix, or cure the
24 fundamental purpose of the ERP system.
25         99.     The breach by Oracle of the Additional Oracle Agreements is so total and
26 fundamental that the essential purpose of the contracts fail, and the limited remedies and
27 warranties provided in the Additional Oracle Agreements fail of their essential purpose.
28                                                14
                 COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 16 of 25




 1         100.    Oracle represented and warranted that it would provide technical support
 2 services in a professional manner consistent with industry standards.
 3         101.    For multiple years, Worth made clear to Oracle on numerous occasions the
 4 problems and defects which prevented the ERP system from being used substantially in
 5 accordance with the specifications agreed upon when the Additional Oracle Agreements were
 6 entered into.
 7         102.    Oracle failed to use reasonable commercial efforts to provide fixes consistent
 8 with industry standards.
 9         103.    Worth entered into the Additional Oracle Agreements with Oracle for the latter
10 to provide these services in return for total payments of $259,144.19.
11         104.    Despite payment by Worth, the additional services provided by Oracle failed
12 to perform as promised, which amounts to material breach of the Additional Oracle
13 Agreements.
14         105.    As a direct result of Oracle’s material breach of the Additional Oracle
15 Agreements, Worth has been damaged.
16                  Count IV – Breach of Duty of Good Faith and Fair Dealing
17         106.    Worth realleges paragraphs 1 through 66 herein.
18         107.    Oracle owed a duty to Worth to act in good faith and deal fairly and honestly
19 with Worth.
20         108.    As described above in detail, Oracle intentionally deliberately, and in bad faith
21 failed to discharge their contractual obligations to Worth, and failed to deal honestly with
22 Worth.
23         109.    As a result of Oracle’s conduct, Worth has been deprived of its reasonable
24 expectation and benefits under the Master Agreement, Subscription Agreement, and
25 Additional Oracle Agreements.
26             Count V – Breach of Warranty of Fitness for a Particular Purpose
27         110.    Worth realleges paragraphs 1 through 66 herein.
28                                                 15
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
          Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 17 of 25




 1         111.    Worth presented a clear list of requirements and expectations to Oracle for the
 2 ERP system.
 3         112.    Oracle represented to Worth that the Oracle ERP system software would meet
 4 those specific requirements.
 5         113.    The ERP system that Oracle provided to Worth failed and was never capable
 6 of meeting the specific requirements and expectations stated by Worth.
 7         114.    Worth bargained for operable system which was warranted as being suitable
 8 for a particular purpose, and the ERP system provided by Oracle was never capable of being
 9 suitable for Worth’s needs.
10         115.    The breach by Oracle of the Master Agreement, Subscription Agreement, and
11 Additional Oracle Agreements is so total and fundamental that the essential purposes of the
12 contracts failed, and the limited remedies and warranties provided in the agreements fail of
13 their essential purpose.
14         116.    Worth has been damaged by Oracle’s total and fundamental beach of the
15 warranty of fitness for a particular purpose under the agreement in an amount in excess of
16 $700,000.00.
17                     Count VI – Breach of Warranty of Merchantability
18         117.    Worth realleges paragraphs 1 through 66 herein.
19         118.    Worth presented a clear list of requirements and expectations to Oracle for the
20 ERP system.
21         119.    Oracle presented the ERP system as being capable of meeting the needs of
22 Worth and as being a functional and operational software program.
23         120.    The ERP system provided by Oracle was never a fully functioning and
24 operational and integrated software program and was unfit for the ordinary purpose upon
25 which Worth made the purchase. The Oracle system never met, nor could have ever met,
26 Worth’s reasonable expectations.
27
28                                                16
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
           Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 18 of 25




 1          121.    The inability to provide a fully functional and operational system to Worth,
 2 which would meet the ordinary purpose for which the system was needed, as a total and
 3 fundamental breach of the contract and warranty.
 4          122.    Worth has been damaged by Oracle’s total and fundamental breach of the
 5 warranty of merchantability under the Master Agreement, Subscription Agreement, and
 6 Additional Oracle Agreements in an amount in excess of $4,500,000.00.
 7                          Count VII – Rescission of Master Agreement
 8          123.    Worth realleges paragraphs 1 through 66 herein.
 9          124.    Oracle’s breaches of the Master Agreement resulted in the software and
10 services Oracle was to provide to be absolutely useless to Worth and destroyed the essential
11 objects of the Master Agreement.
12          125.    As such, as an alternative remedy to a judgment for money damages as
13 requested in Count I hereof, Worth is entitled to rescind the Master Agreement and related
14 agreements and to restitution of all amounts paid thereunder, and interest at the statutory rate
15 from date of payment through the date of satisfaction of any judgment.
16                      Count VIII – Rescission of Subscription Agreement
17          126.    Worth realleges paragraphs 1 through 66 herein.
18          127.    Oracle’s breaches of the Subscription Agreement resulted in the software and
19 services Oracle was to provide to be absolutely useless to Worth and destroyed the essential
20 objects of the Subscription Agreement.
21          128.    As such, as an alternative remedy to a judgment for money damages as
22 requested in Count II hereof, Worth is entitled to rescind the Subscription Agreement and
23 related agreements and to restitution of all amounts paid thereunder, and interest at the
24 statutory rate from date of payment through the date of satisfaction of any judgment.
25                    Count IX – Rescission of Additional Oracle Agreements
26          129.    Worth realleges paragraphs 1 through 66 herein.
27
28                                                17
                   COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
          Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 19 of 25




 1         130.    Oracle’s breaches of the Additional Oracle Agreements resulted in the software
 2 and services Oracle was to provide to be absolutely useless to Worth and destroyed the
 3 essential objects of the Additional Oracle Agreements.
 4         131.    As such, as an alternative remedy to a judgment for money damages as
 5 requested in Count III hereof, Worth is entitled to rescind the Additional Oracle Agreements
 6 and related agreements and to restitution of all amounts paid thereunder, and interest at the
 7 statutory rate from date of payment through the date of satisfaction of any judgment.
 8                           Count X– Fraudulent Misrepresentation
 9         132.    Worth realleges paragraphs 1 through 66 herein.
10         133.    This is an action against Oracle for fraudulent misrepresentation.
11         134.    Oracle represented the following to Worth between November 2014 and
12 February 2015:
13                 a. That the Oracle ERP would alleviate the key pain points of Worth,
14                    including that the Oracle ERP would (i) eliminate the lack of consistent
15                    operational and back-office processes and manual process; (ii) provide
16                    simple and convenient reporting and data analysis; (iii) provide data
17                    integration; (iv) provide timely and accurate information; (v) simplify the
18                    data import necessary to Worth’s needs; (vi) provide a less cumbersome
19                    payroll system; and (vii) provide tracking system necessary in Worth’s
20                    business.
21                 b. That the ERP System would improve Worth’s current cumbersome
22                    processes, including AP invoice approvals, project change order processes,
23                    and its payroll system.
24                 c. That the Oracle ERP System would be a simpler process than what Worth
25                    currently had with its many manual processes and lack of date integration.
26                 d. That the Oracle cloud based ERP System would streamline the process
27                    Worth was currently experiencing.
28                                                18
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
          Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 20 of 25




 1         135.    Oracle further represented to Worth in 2016 that if Worth purchased an
 2 additional support product from Oracle that the ERP system would work as represented and
 3 warranted.
 4         136.    Oracle continued to represent to Worth throughout 2016, 2017 and 2018 that
 5 ERP system would work for its intended purpose if properly implemented.               Oracle
 6 represented to Worth in April 2017 that the ERP system would work if Worth terminated
 7 EDREi and engaged Monument to complete implementation of the ERP System. The
 8 representations in paragraphs 133- 136 above are collectively referred to as the
 9 “Representations”.
10         137.    At the time Oracle made the Representations, Oracle knew the Representations
11 were false.
12         138.    The Representations continued to be made to Worth during the delay of the “go
13 live” date and while Worth experienced considerable failures in the Oracle ERP processes.
14         139.    Oracle made the Representations with the intent that Worth would rely on the
15 Representations by entering into the Master Agreement, the Subscription Agreement and the
16 Additional Oracle Agreements by paying the monies due under the agreements. Oracle also
17 knew that Worth would rely on the Representations by devoting substantial resources to
18 implementing the product it was purchasing from Oracle.
19         140.    Worth relied on Oracle’s Representations by entering into the Master
20 Agreement, Subscription Agreement, and Additional Oracle Agreements, paying the
21 amounts due under those agreements, and by devoting substantial resources to implementing
22 the product it was purchasing from Oracle.
23         141.    Worth was damaged by its reasonable reliance on Oracle’s representations. For
24 example, Worth would not have entered into the Master Agreement, the Subscription
25 Agreement, and/or the Additional Oracle Agreement, would not have paid the monies due
26 under those agreements, and would not have devoted substantial resources in attempting to
27 implement the product purchased from Oracle.
28                                               19
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
          Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 21 of 25




 1         142.    The conduct of Oracle was willful, malicious and/or fraudulent and subjects it
 2 to exemplary damages.
 3                           Count XI – Negligent Misrepresentation
 4         143.    Worth realleges paragraphs 1 through 66 herein.
 5         144.    This is an action against Oracle for negligent misrepresentation.
 6         145.    Oracle represented the following to Worth between November 2014 and
 7 February 2015:
 8                 a. That the Oracle ERP would alleviate the key pain points of Worth,
 9                    including that the Oracle ERP would (i) eliminate the lack of consistent
10                    operational and back-office processes and manual process; (ii) provide
11                    simple and convenient reporting and data analysis; (iii) provide data
12                    integration; (iv) provide timely and accurate information; (v) simplify the
13                    data import necessary to Worth’s needs; (vi) provide a less cumbersome
14                    payroll system; and (vii) provide tracking system necessary in Worth’s
15                    business.
16                 b. That the ERP System would improve Worth’s current cumbersome
17                    processes, including AP invoice approvals, project change order processes,
18                    and its payroll system.
19                 c. That the Oracle ERP System would be a simpler process than what Worth
20                    currently had with its many manual processes and lack of date integration.
21                 d. That the Oracle cloud based ERP System would streamline the process
22                    Worth was currently experiencing.
23         146.    Oracle further represented to Worth in 2016 that if Worth purchased an
24 additional support product from Oracle that the ERP system would work as represented and
25 warranted.
26         147.    Oracle continued to represent to Worth throughout 2016, 2017 and 2018 that
27 ERP system would work for its intended purpose if properly implemented.                Oracle
28                                                20
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
          Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 22 of 25




 1 represented to Worth in April 2017 that the ERP system would work if Worth terminated
 2 EDREi and engaged Monument to complete implementation of the ERP System. The
 3 representations in paragraphs 144- 146 above are collectively referred to as the
 4 “Representations”.
 5         148.    At the time Oracle made the Representations, Oracle should have known the
 6 Representations were false.
 7         149.    The Representations continued to be made to Worth during the delay of the “go
 8 live” date and while Worth experienced considerable failures in the Oracle ERP processes.
 9         150.    Oracle made the Representations with the intent that Worth would rely on the
10 Representations by entering into the Master Agreement, the Subscription Agreement, and the
11 Additional Oracle Agreement, and by paying the monies due under the agreements. Oracle
12 also knew that Worth would rely on the Representations by devoting substantial resources to
13 implementing the product it was purchasing from Oracle.
14         151.    Worth relied on Oracle’s Representations by entering into the Master
15 Agreement, the Subscription Agreement, and the Additional Oracle Agreements, paying the
16 amounts due under those agreements, and by devoting substantial resources to implementing
17 the product it was purchasing from Oracle.
18         152.    Worth was damaged by its reasonable reliance on Oracle’s representations. For
19 example, Worth would not have entered into the Master Agreement, the Subscription
20 Agreement, and the Additional Oracle Agreements, would not have paid the monies due
21 under those agreements, and would not have devoted substantial resources in attempting to
22 implement the product purchased from Oracle.
23                               Count XII – Breach of Warranty
24         153.    Worth realleges paragraphs 1 through 66 herein.
25         154.    This is an action against Oracle for breach of warranty.
26         155.    Oracle represented the following to Worth between November 2014 and
27 February 2015:
28                                                21
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
            Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 23 of 25




 1                  a. That the Oracle ERP would alleviate the key pain points of Worth,
 2                     including that the Oracle ERP would (i) eliminate the lack of consistent
 3                     operational and back-office processes and manual process; (ii) provide
 4                     simple and convenient reporting and data analysis; (iii) provide data
 5                     integration; (iv) provide timely and accurate information; (v) simplify the
 6                     data import necessary to Worth’s needs; (vi) provide a less cumbersome
 7                     payroll system; and (vii) provide tracking system necessary in Worth’s
 8                     business.
 9                  b. That the ERP System would improve Worth’s current cumbersome
10                     processes, including AP invoice approvals, project change order processes,
11                     and its payroll system.
12                  c. That the Oracle ERP System would be a simpler process than what Worth
13                     currently had with its many manual processes and lack of date integration.
14                  d. That the Oracle cloud based ERP System would streamline the process
15                     Worth was currently experiencing.
16          156.    Oracle further represented to Worth in 2016 that if Worth purchased an
17 additional support product from Oracle that the ERP system would work as represented and
18 warranted.
19          157.    Oracle continued to represent to Worth throughout 2016, 2017 and 2018 that
20 ERP system would work for its intended purpose if properly implemented.                 Oracle
21 represented to Worth in April 2017 that the ERP system would work if Worth terminated
22 EDREi and engaged Monument to complete implementation of the ERP System. The
23 representations in paragraphs 154- 156 above are collectively referred to as the “Warranties”.
24          158.    At the time Oracle made the Warranties, Oracle knew the Warranties were
25 false.
26          159.    The Warranties continued to be made to Worth during the delay of the “go live”
27 date and while Worth experienced considerable failures in the Oracle ERP processes.
28                                                22
                   COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
          Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 24 of 25




 1         160.    Oracle breached the Warranties by failing to provide a fully functioning and
 2 operational and integrated software program that would work for the intended purpose.
 3         161.    Worth was damaged by Oracle’s breach of the Warranties.
 4                                    PRAYER FOR RELIEF
 5         WHEREFORE, Worth prays for judgement against Oracle, as follows:
 6         As to Counts I, II, III, IV, V, VI, XI and XII:
 7         1.      Compensatory damages according to proof;
 8         2.      Prejudgment Interest;
 9         3.      Attorneys’ fees;
10         4.      Costs of the suit; and
11         5.      For such other and further relief as the Court may deem proper.
12         As to Count X:
13         1.      Compensatory damages according to proof;
14         2.      Exemplary damages according to proof;
15         3.      Prejudgment Interest;
16         4.      Costs of the suit; and
17         5.      For such other and further relief as the Court may deem proper.
18         As to Counts VII, VIII, and IX:
19         1.      An order rescinding the Master Agreement, the Subscription Agreement, the
20         Additional Oracle Agreements and related agreements;
21         2.      Restitution of all amounts paid thereunder,
22         3.      For prejudgment interest;
23         4.      Costs of the suit; and
24         5.      For such other and further relief as the Court may deem proper.
25
26
27
28                                                23
                  COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
         Case 3:19-cv-00918 Document 1 Filed 02/20/19 Page 25 of 25




 1
 2
                                        JURY DEMAND
 3
          Worth & Company, Inc. demands a jury trial on all issues that are triable to a jury.
 4
 5
 6   Dated:   February 20, 2019                  Pacheco & Neach PC
 7
 8                                               By: /s/ Brian Neach
                                                    Brian Neach
 9                                                  Counsel for Plaintiff Worth & Company,
                                                    Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              24
              COMPLAINT OF WORTH & COMPANY, INC. Case No. 3:19-cv-918
